


Exhibit 10.3

EXHIBIT C-1

       Draft
12/12/06

 

 

INTEGRATED ELECTRICAL SERVICES, INC.

2007 DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

Effective as of January 1, 2007

 

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

PAGE

--------------------------------------------------------------------------------

I.   Definitions and Construction       1         1.1      Definitions       1  
           (1)      Account       1              (2)      Affiliate       1  
           (3)      Base Salary       1              (4)      Board       1  
           (5)      Bonus       1              (6)      Change of Control      
1              (7)      Code       1              (8)      Committee       1  
           (9)      Company       1              (10)    Compensation       1  
           (11)    Election Date       1              (12)    Employer       1  
           (13)    Fund       2              (14)    Participant       2  
           (15)   Plan       2              (16)   Plan Year       2  
           (17)   Selected Employees       2              (18)   Termination of
Employment       2              (19)   Trust       2              (20)   Trust
Agreement       2              (21)  Trust Fund       2              (22)  
Trustee       2         1.2       Number and Gender       2         1.3      
Headings       2               II.  Selected Employees       2         2.1      
Participation       2         2.2       Cessation of Active Participation      
3               III. Account Credits and Allocations of Income or Loss       3  
      3.1       Participant Deferrals       3         3.2       Valuation of
Accounts       4               IV. Deemed Investment of Funds       4  
      4.1       Investment Funds       4         4.2       Investment Elections
      4               V. Vested Interest       5         5.1       Employee
Account       5               VI. Elective Withdrawals       5         6.1      
No Elective Withdrawals       5         6.2       Emergency Withdrawals       5
 



--------------------------------------------------------------------------------



 

VII. Benefits       5         7.1      Amount of Benefit       5         7.2
     Time of Payment       6         7.3      Form of Benefit Payments       6  
      7.4      Designation of Beneficiaries       6         7.5      Payment of
Benefits       7         7.6      Unclaimed Benefits       7         7.7
     Employment Relationship       7         7.8      Section 409A Distribution
Limitations       7     VIII. Administration of the Plan       7         8.1
      Appointment of Committee       7         8.2       Committee Powers and
Duties       7         8.3       Claims Review       8         8.4      
Employer to Supply Information       9         8.5       Indemnity       9    
IX. Administration of Funds       9         9.1      Payment of Expenses       9
        9.2      Trust Fund Property       9               X. Nature of the Plan
      10               XI. Miscellaneous       10         11.1    Not Contract
of Employment       10         11.2    Alienation of Interest Forbidden       10
        11.3    Tax Withholding       11         11.4    Amendment and
Termination       11         11.5    Severability       11         11.6   
Governing Laws       11         11.7    Compliance with Section 409A       11  
      11.8    Change of Control       11    



--------------------------------------------------------------------------------



 

 

INTEGRATED ELECTRICAL SERVICES, INC.

2007 DEFERRED COMPENSATION PLAN

W I T N E S S E T H :

WHEREAS, INTEGRATED ELECTRICAL SERVICES, INC. (the “Company”) desires to
encourage the continued service of certain key employees of the Company and its
Affiliates, and to attract to the Company and its Affiliates other potential key
employees, by maintaining a nonqualified deferred compensation plan to help
provide for their retirement;

NOW, THEREFORE, the Company hereby adopts the Integrated Electrical Services,
Inc. 2007 Deferred Compensation Plan (the “Plan”) as follows, effective January
1, 2007:

 

 

 

 


--------------------------------------------------------------------------------



 

 

I.        

 

Definitions and Construction

1.1        Definitions. Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.

(1)                 Account: A Participant’s notional Account under the Plan,
including the amounts credited thereto.

(2)                 Affiliate: Each corporation or unincorporated entity,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company. For this purpose,
control shall be determined by a more than 50% ownership standard.

(3)                 Base Salary: The base salary payable by the Employer to a
Selected Employee while a Participant, including the base salary such
Participant could have received in cash in lieu of elective deferrals made from
such base salary pursuant to Section 3.1 or a cafeteria plan under Section 125
of the Code.

(4)

      Board: The Board of Directors of the Company.

(5)                 Bonus: The amount payable to a Selected Employee, while a
Participant in cash under a bonus plan maintained by the Employer, including
bonus amounts such Participant could have received in cash in lieu of elective
deferrals made from such bonus pursuant to Section 3.1 or a cafeteria plan under
Section 125 of the Code.

(6)                 Change of Control: The occurrence of a “change of control
event,” as defined in the regulations and guidance promulgated under Section
409A of the Code.

(7)

      Code: The Internal Revenue Code of 1986, as amended.

(8)               Committee: The committee appointed by the Board to administer
this Plan, or, if no such committee is appointed, the committee appointed by the
Board to administer the Company’s 401(k) plan.

(9)

     Company: Integrated Electrical Services, Inc.

(10)

     Compensation: Base Salary and Bonuses.

 

(11)            Election Date: The first day of each Plan Year and, with respect
to a Selected Employee who first becomes eligible (determined in accordance with
requirements concerning the required aggregation of plans under Section 409A) to
become a Participant after the first day of a Plan Year, the first of the month
following the date of his initial eligibility.

(12)

     Employer: The Company and each Affiliate.

 

 

 

 


--------------------------------------------------------------------------------



 

 

(13)                   Fund: An investment fund designated from time to time for
the deemed investment of Accounts pursuant to Article IV.

(14)

    Participant: Each Selected Participant who becomes a participant.

(15)            Plan: Integrated Electrical Services, Inc. 2007 Deferred
Compensation Plan, as it may be amended from time to time.

(16)

     Plan Year: The calendar year.

(17)            Selected Employees: A key member of management or highly
compensated employee of the Company and its Affiliates selected to participate
in the Plan pursuant to the provisions of Section 2.1. An employee must have a
Base Salary of $150,000 or more to be a Selected Employee.

(18)            Termination of Employment: A termination of service for purposes
of Section 409A of the Code and the regulations and guidance promulgated
thereunder.

(19)

     Trust: The trust, if any, established under the Trust Agreement.

(20)            Trust Agreement: The agreement, if any, entered into between the
Company and the Trustee pursuant to Article X.

(21)            Trust Fund: The funds and properties, if any, held pursuant to
the provisions of the Trust Agreement, together with all income, profits and
increments thereto.

(22)            Trustee: The trustee or trustees qualified and acting under the
Trust Agreement at any time.

1.2        Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

1.3        Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.

II.      

 

Selected Employees

2.1        Participation. The Board, in its sole discretion, shall designate the
Selected Employees who shall become Participants. The Board shall notify such
Selected Employees of their designation and the Election Date as of which their
participation shall become effective. Subject to the provisions of Section 2.2,
a Selected Employee shall remain eligible to defer Compensation hereunder
following his initial Election Date, except as otherwise provided in the Plan.

 

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

 

2.2        Cessation of Active Participation. Notwithstanding any provision
herein to the contrary, a Selected Employee shall cease to be entitled to defer
Compensation hereunder effective as of (i) the first of any Plan Year designated
by the Board, (ii) the date such person ceases to be a key member of management
or a highly compensated employee for purposes of ERISA, or (iii) the date such
person ceases to be employed by the Employer.

III.     

 

Account Credits and Allocations of Income or Loss

3.1

Participant Deferrals.

(a)        A Participant may elect to defer up to 75% of his Base Salary and/or
Bonus for a Plan Year; provided, however, that no Participant may elect to defer
less than $5,000 for a Plan Year. With respect to an individual who first
becomes a Participant other than on the first day of a Plan Year, any such
deferral election shall apply only for the portion of Compensation for such Plan
Year commencing after the date such individual first becomes a Participant. For
purposes of determining whether an individual first becomes a Participant in the
Plan after the beginning of the Plan Year, all plans required to be aggregated
with this Plan for purposes of Section 409A shall be treated as one plan.
Compensation for a Plan Year not so deferred by such an election shall be
received by such Participant in cash. For purposes of any Bonus that is based on
a performance period that begins prior to the Participant’s initial date of
participation, the deferral election shall apply only to the portion of the
Bonus earned after the election, determined by the ratio of the number of days
remaining in the performance period at the time of the election over the total
number of days in the performance period, as required by Section 409A of the
Code.

(b)        A Participant’s election to defer an amount of his Compensation
pursuant to this Section shall be made by executing a Compensation deferral
election pursuant to which the Participant authorizes the Employer to reduce his
Compensation in the elected amount and the Employer agrees to credit an equal
amount to such Participant’s Employee Account maintained under the Plan.
Deferral elections may be made either in percentages, dollar amounts, or a
combination of percentages and dollar amounts, as determined by the Committee.
Compensation deferrals made by a Participant shall be credited to such
Participant’s Employee Account as of a date determined in accordance with
procedures established from time to time by the Committee. A new deferral
election shall be required for each subsequent Plan Year.

(c)        A Participant’s Compensation deferral election shall become effective
as of the Election Date which is after the deferral election is executed by the
Participant and filed with the Employer. A Participant’s Compensation deferral
election shall be irrevocable and remain in force and effect for the entire Plan
Year (or remaining part thereof, if applicable) to which such election relates
except that a Participant’s Compensation deferral election shall be
automatically suspended during an unpaid leave of absence or, to the extent
permitted by Section 409A of the Code and the regulations and guidance
thereunder, upon the Participant’s Disability. Further, in the event that the
Committee, upon written petition of a Participant, determines in its sole
discretion that such Participant has suffered an unforeseeable emergency (as
defined in Section 409A of the Code) or that such Participant will, absent
termination of such Participant’s Compensation deferral election then in effect,
suffer an unforeseeable emergency, then such

 

- 3 -

 

 


--------------------------------------------------------------------------------



 

Participant’s Compensation deferral then in effect, if any, shall be terminated
as soon as administratively practicable after such determination if and to the
extent permitted by Section 409A of the Code and the regulations and guidance
thereunder. A Participant whose Compensation deferral election has been so
terminated may again elect to defer a portion of his Compensation, effective as
of any subsequent Election Date, by executing and delivering to the Employer a
new Compensation deferral election prior to such Election Date.

(d)        The Participant’s deferral election shall specify the time of payment
of his deferral, as provided in Section 7.2; provided, however, a deferral for
any Plan Year must be for a deferral period of a minimum of two years or until
the Participant’s Termination of Employment, if earlier.

3.2        Valuation of Accounts. All amounts allocated to a Participant’s
Account shall be deemed invested among the Funds as provided in Article IV at
such time or times determined in accordance with procedures established from
time to time by the Committee. The balances of such Account shall reflect, to
the extent reasonably practical, the daily pricing of the assets in which such
Account are deemed invested.

IV.    

 

Deemed Investment of Funds

4.1        Investment Funds. The Committee, in its discretion, may provide for
one or more Funds or may provide for a single Fund, including an interest
crediting fund, in which the Accounts shall be deemed invested.

4.2        Investment Elections. If the Committee, in its discretion, permits
Participants to choose how to invest all or part of their Accounts, each
Participant shall designate, in accordance with the procedures established from
time to time by the Committee, the manner in which the amounts allocated to his
Accounts shall be deemed to be invested from among the Funds made available from
time to time for such purpose by the Committee. Such Participant may designate
one of such Funds for the deemed investment of all the amounts allocated to his
Accounts or he may split the deemed investment of the amounts allocated to his
Accounts between such Funds in such increments as the Committee may prescribe.
If a Participant fails to make a proper designation, then his Account shall be
deemed to be invested in the Fund or Funds designated by the Committee from time
to time in a uniform and nondiscriminatory manner.

A Participant may change his deemed investment designation for future amounts to
be allocated to his Account. Any such change shall be made in accordance with
the procedures established by the Committee, and the frequency of such changes
may be limited by the Committee.

A Participant may separately elect to convert his deemed investment designation
from one Fund to another Fund or Funds with respect to amounts already allocated
to his Account. Any such conversion shall be made in accordance with the
procedures established by the Committee, and the frequency of such conversions
may be limited by the Committee.

 

 

- 4 -

 

 


--------------------------------------------------------------------------------



 

 

V.      

 

Vested Interest

5.1        Employee Account. A Participant shall have a 100% Vested Interest in
his Account at all times.

VI.    

 

Elective Withdrawals

6.1        No Elective Withdrawals. Except as provided in Section 6.2, no
elective withdrawals may be made from an Account. Payments shall be made only
upon the date(s) elected by the Participant at the time of his deferral election
or, if earlier, his Termination of Employment.

6.2        Emergency Withdrawals. In the event that the Committee, upon written
request of a Participant, determines in its sole discretion that such
Participant has suffered an Unforeseeable Financial Emergency (as defined in
Section 409A of the Code), such Participant shall be entitled to a withdrawal
amount not to exceed the lesser of (1) the amount determined by the Committee as
necessary to satisfy such Unforeseeable Financial Emergency plus such amount
determined by the Committee as necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), or (2) the then value of such Participant’s Account. Such amount
shall be paid in a single cash payment as soon as administratively practicable
after the Committee has made its determinations with respect to such request. If
a Participant’s Account is deemed to be invested in more than one Fund, such
benefit shall be distributed prorata from each Fund in which such Account is
deemed to be invested. In no event may the amount withdrawn exceed the amount
determined by the Committee as necessary to satisfy the requirements of Section
409A of the Code and avoid the 20% additional tax thereunder.

VII.                  

 

Benefits

7.1        Amount of Benefit. A Participant or, in the event of the death of the
Participant, the Participant’s beneficiary, shall be entitled to a Plan benefit
equal in value to the balance of the Participant’s Account as of the date
preceding the date the payment of such benefit is to be made pursuant to Section
7.2.

7.2

Time of Payment.

(a)        Unless elected otherwise by a Participant at the time of the deferral
as provided in Section 7.2(b), payment of a Participant’s benefit shall be paid
on the first business day of the month following the Participant’s Termination
of Employment. Notwithstanding the foregoing, the payment of the Account upon a
Termination of Employment of a Participant who is a “specified employee,” as
defined in Section 409A of the Code, shall be made on the first

 

- 5 -

 

 


--------------------------------------------------------------------------------



 

business day that is six months after the date of his Termination of Employment,
unless earlier payment is permitted by Section 409A or applicable Treasury
Regulations or IRS guidance issued under Section 409A.

(b)        A Participant may elect, in his deferral election for a Plan Year,
for all or a designated part of his Account that is attributable to that Plan
Year’s deferral (including any Fund earnings thereon) to be paid in a lump sum
in a specified year or in equal annual installments in specified years (not to
exceed ten); provided, however, upon such Participant’s Termination of
Employment, his entire Account shall be payable in a lump sum upon such
termination as provided in Section 7.2(a) above notwithstanding an election to
the contrary. The payment pursuant to an election under this Section 7.2(b)
shall be paid on the first business day on or following January 15 of the year
specified in the election. Notwithstanding anything herein to the contrary, a
Participant may not have more than five annual installments scheduled to be paid
at any time.

7.3        Form of Benefit Payments. A Participant’s benefit under the Plan
shall be paid in the form of a lump sum cash payment.

7.4

Designation of Beneficiaries.

(a)        Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing the same with the Committee. Any such
designation may be changed in such manner as the Committee may prescribe.
Notwithstanding the foregoing, if a Participant who is married on the date of
his death has designated an individual or entity other than his surviving spouse
as his beneficiary, such designation shall not be effective unless such
surviving spouse has consented thereto in writing in such manner as the
Committee may prescribe.

(b)        If no such designation is on file with the Committee at the time of
the death of the Participant or such designation is not effective for any reason
as determined by the Committee, then the designated beneficiary or beneficiaries
to receive such benefit shall be as follows:

(1)        if a Participant leaves a surviving spouse, his benefit shall be paid
to such surviving spouse; or

(2)        if a Participant leaves no surviving spouse, his benefit shall be
paid to such Participant’s executor or administrator, or to his heirs at law if
there is no administration of such Participant’s estate.

(c)        Notwithstanding the preceding provisions of this Section or any
designation to the contrary, a divorce shall automatically terminate the
designation of such former spouse as the Participant’s beneficiary, unless
provided otherwise by a qualified domestic relations order.

7.5        Payment of Benefits. To the extent the Trust Fund (if one exists) has
sufficient assets, the Trustee shall pay benefits to Participants or their
beneficiaries from such assets, except to the

 

- 6 -

 

 


--------------------------------------------------------------------------------



 

extent the Employer pays the benefits directly and provides adequate evidence of
such payment to the Trustee. To the extent the Trustee does not or cannot pay
benefits out of the Trust Fund, the benefits shall be paid by the Employer. Any
benefit payments made to a Participant or for his benefit pursuant to any
provision of the Plan shall be debited to such Participant’s Accounts. All
benefit payments shall be made in cash.

7.6        Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, if the Committee is unable to locate the Participant or beneficiary
to whom such benefit is payable, upon the Committee’s determination thereof,
such benefit shall be forfeited to the Employer and used to reduce Employer
Deferrals otherwise to be credited to the Plan that year and/or to pay
reasonable expenses of administering the Plan. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Participant or beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
(unadjusted for any subsequent fund earnings or losses) shall be restored to the
Plan by the Employer.

7.7        Employment Relationship. For purposes of this Article VII, a
Participant shall be considered to be in the employment of the Employer as long
as such Participant remains an employee (for purposes of Section 409A of the
Code) of either the Company or an Affiliate, and transfers among the Company and
its Affiliates shall not be considered a termination of employment.
Notwithstanding the preceding sentence, it is expressly provided that a
Participant shall be considered to have terminated employment at the time of the
termination of the Affiliate status of the entity or other organization that
employs such Participant, provided a distribution upon such termination shall be
made only to the extent permitted by Section 409A. Any question as to whether
and when there has been a termination of employment, and the cause of such
termination, shall be determined by the Committee and its determination shall be
final.

7.8        Section 409A Distribution Limitations. Notwithstanding anything in
the Plan to the contrary, Compensation deferred under the Plan may not be
distributed earlier than (i) a Termination of Employment, (ii) as permitted by
applicable Treasury Regulations or IRS guidance under Section 409A of the Code,
with respect to a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company, (iii)
the termination of the Plan in accordance with Section 409A or (iv) on a
specified date or pursuant to a specified schedule elected prior to the
deferral, in conformance with the requirements of Section 409A.

VIII.                 

 

Administration of the Plan

8.1        Appointment of Committee. The general administration of the Plan
shall be vested in the Committee.

8.2        Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, authority, and duty:

 

 

- 7 -

 

 


--------------------------------------------------------------------------------



 

 

(a)        To make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;

(b)        To construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;

(c)        To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

(d)        To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;

(e)        To determine in its discretion all questions relating to eligibility;

(f)         To determine whether and when there has been a termination of a
Participant’s employment with the Employer, and the reason for such termination;

(g)        To make a determination in its discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder;

(h)        To receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements; and

(i)         To establish or designate Funds as investment options as provided in
Article IV.

8.3        Claims Review. In any case in which a claim for Plan benefits of a
Participant or beneficiary is denied or modified, the Committee shall furnish
written notice to the claimant within 90 days (or within 180 days if additional
information requested by the Committee necessitates an extension of the 90-day
period), which notice shall:

(a)        State the specific reason or reasons for the denial or modification;

(b)        Provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

(c)        Provide a description of any additional material or information
necessary for the Participant, his beneficiary, or representative to perfect the
claim and an explanation of why such material or information is necessary; and

(d)        Explain the Plan’s claim review procedure as contained herein.

In the event a claim for Plan benefits is denied or modified, if the
Participant, his beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he must,
within 60 days following receipt of the notice of such denial or modification,

 

- 8 -

 

 


--------------------------------------------------------------------------------



 

submit a written request for review of such initial decision by the Committee.
In connection with such request, the Participant, his beneficiary, or the
representative of such Participant or beneficiary may review any pertinent
documents upon which such denial or modification was based and may submit issues
and comments in writing. Within 60 days following such request for review the
Committee shall, after providing a full and fair review, render its final
decision in writing to the Participant, his beneficiary or the representative of
such Participant or beneficiary stating specific reasons for such decision and
making specific references to pertinent Plan provisions upon which the decision
is based. If special circumstances require an extension of such 60 day period,
the Committee’s decision shall be rendered as soon as possible, but not later
than 120 days after receipt of the request for review. If an extension of time
for review is required, written notice of the extension shall be furnished to
the Participant, beneficiary, or the representative of such Participant or
beneficiary prior to the commencement of the extension period.

8.4        Employer to Supply Information. The Employer shall supply full and
timely information to the Committee, including, but not limited to, information
relating to each Participant’s Compensation, Termination of Employment and such
other pertinent facts as the Committee may require. When making a determination
in connection with the Plan, the Committee shall be entitled to rely upon the
aforesaid information furnished by the Employer.

8.5        Indemnity. The Employers shall indemnify and hold harmless each
member of the Committee, and each employee of the Employer who is a delegate of
the Committee, against any and all expenses and liabilities arising out of his
administrative functions or fiduciary responsibilities with respect to the Plan,
including any expenses and liabilities that are caused by or result from an act
or omission constituting the negligence of such individual in the performance of
such functions or responsibilities, but excluding expenses and liabilities that
are caused by or result from such individual’s own gross negligence or willful
misconduct. Expenses against which such individual shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

IX.    

 

Administration of Funds

9.1        Payment of Expenses. All expenses incident to the administration of
the Plan and Trust, including but not limited to, legal, accounting, Trustee
fees, and expenses of the Committee, may be paid by the Employer and, if not
paid by the Employer, shall be paid upon direction of the Committee by the
Trustee from the Trust Fund, if any.

9.2        Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures and any and all moneys, securities and properties of any kind at any
time received or held by the Trustee (if any) shall be held for investment
purposes as a commingled Trust Fund pursuant to the terms of the Trust
Agreement. The Committee may maintain one or more Accounts in the name of each
Participant, but the maintenance of an Account designated as the Account of a
Participant shall not mean that such Participant shall have a greater or lesser
interest than that due him by operation of the Plan and shall not be considered
as segregating any funds or property from any

 

- 9 -

 

 


--------------------------------------------------------------------------------



 

other funds or property contained in the commingled fund. No Participant shall
have any title to any specific asset in the Trust Fund, if any.

X.      

 

Nature of the Plan

The Employers intend for the provisions of the Plan and the Trust Agreement to
apply equally to the Company and each other Employer. However, it shall not be
necessary for Employers other than the Company to execute the Plan and Trust
Agreement or any amendments thereto. Each such Employer shall be conclusively
presumed to have consented to its participation under the Plan and Trust
Agreement, including any and all amendments thereto, upon its submission of
information to the Committee required by the terms of or with respect to the
Plan or upon making a contribution to the Trust Fund pursuant to the terms of
the Plan.

The Plan is intended to constitute an unfunded, unsecured plan of deferred
compensation for a select group of management or highly compensated employees of
the Employer and shall be construed and operated in such manner. Plan benefits
herein provided are to be paid out of each Employer’s general assets.
Nevertheless, subject to the terms hereof and of the Trust Agreement, each
Employer may transfer money or other property to the Trustee, and the Trustee
shall pay Plan benefits to Participants and their beneficiaries out of the Trust
Fund.

XI.    

 

Miscellaneous

11.1      Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Employer and any person or to
be consideration for the employment of any person. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of the
Employer or to restrict the right of the Employer to discharge any person at any
time nor shall the Plan be deemed to give the Employer the right to require any
person to remain in the employ of the Employer or to restrict any person’s right
to terminate his employment at any time.

11.2      Alienation of Interest Forbidden. The interest of a Participant or his
beneficiary or beneficiaries hereunder may not be sold, transferred, assigned,
or encumbered in any manner, either voluntarily or involuntarily, and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be null and void; neither shall the benefits hereunder be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person to whom such benefits or funds are payable, nor shall they be an
asset in bankruptcy or subject to garnishment, attachment or other legal or
equitable proceedings. Plan provisions to the contrary notwithstanding, the
Committee shall comply with the terms and provisions of an order that satisfies
the requirements for a “qualified domestic relations order” as such term is
defined in section 206(d)(3)(B) of the Employee Retirement Income Security Act
of 1974, as amended, including an order that requires distributions to an
alternate payee prior to a Participant’s “earliest retirement age” as such term
is defined in section 206(d)(3)(E)(ii) of such Act.

- 10 -

 

 


--------------------------------------------------------------------------------




11.3      Tax Withholding. All deferrals, credits and payments provided for
hereunder shall be subject to applicable tax withholding and other deductions as
shall be required of the Employer under any applicable law. Such withholdings
may, in the Employer’s discretion, be made by reducing a Participant’s Account,
withholding from his Compensation or in any other manner the Employer deems
appropriate.

11.4      Amendment and Termination. The Committee may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the
Plan; provided, however, that no amendment may be made that would materially
adversely affect the rights of a Participant with respect to amounts already
allocated to his Accounts. The Committee may also terminate the Plan at any
time. In the event that the Plan is terminated, each Participant’s Account shall
be paid to such Participant (or his beneficiary as the case may be) in a lump
sum as soon as permitted by Section 409A, provided that (1) all arrangements
that are required to be aggregated with the Plan for purposes of Section 409A if
the same Participant participated in all arrangements are terminated, (2) no
payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements, (3) all payments are made within 24 months
of the termination of the arrangements, and (4) the Company and its affiliates
(for purposes of Section 409A) do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulation
§1.409A-1(c) if the same service provider participated in both arrangements, at
any time within five years following the date of termination of the arrangement.

11.5      Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

11.6      Governing Laws. All provisions of the Plan shall be construed in
accordance with the laws of Texas except to the extent preempted by federal law.

11.7      Compliance with Section 409A. The Plan shall be operated and construed
in a manner necessary to comply with Section 409A of the Code and any provision
of the Plan that would cause the Plan to fail to comply with Section 409A of the
Code is void and of no force or effect.

11.8      Change of Control. Within the 30 days preceding or 12 months following
a Change of Control event, the Committee, in its discretion, may terminate the
Plan and pay each Participant his Account in a lump sum, provided all
participants under all substantially similar plans of the Employers and
Affiliates are required to receive all amounts of compensation deferred under
the terminated arrangements within 12 months of the date of termination of the
arrangements.

EXECUTED this December __, 2006, effective for all purposes as of January 1,
2007.

INTEGRATED ELECTRICAL SERVICES, INC.

By:_________________________________

 

Name: _______________________________

Title:________________________________

 

 

 

 

 

 

 

- 11 -

 

 

 

 